Citation Nr: 1717951	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  08-32 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2010, the Veteran testified at a videoconference Board hearing before a Veterans Law Judge (VLJ) no longer employed by the Board.  By April 2017 letter, VA informed the Veteran of his right to request another optional Board hearing.  Shortly after, in May 2017, the Veteran declined to appear at another Board hearing and asked the Board to consider his case on the evidence of record.  

In a July 2014 decision, the Board denied the Veteran's claim for entitlement to service connection for hepatitis C.  The Veteran appealed the July 2014 decision to the United States Court of Appeals for Veterans' Claims (Court).  In an August 2016 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Memorandum Decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.

The Veteran filed for entitlement to service connection for hepatitis C in July 2007; he argues that he shared razor blades only while on active duty and was inoculated via an "air gun" under unsanitary conditions.  See August 2010 Board hearing.  The Board denied his claim in a July 2014 decision.    

Over two years later, the Court vacated the Board's decision, in part, because the Board relied on two inadequate VA examinations.  See August 2016 Memorandum Decision.  Specifically, the September 2008 VA examination was inadequate because the examiner did not discuss the Veteran's risk of sharing razors and lacked fully articulated, sound reasoning for her conclusions.  Id.  The Court also found the October 2010 examination inadequate because the examiner improperly discounted the Veteran's lay statements and mistakenly relied on an absence of medical evidence in the record to support his conclusion (or lack thereof).  Id.  Thus, on remand, the AOJ should obtain an addendum opinion as to the nature and etiology of the Veteran's hepatitis C.  This opinion should include whether the Veteran's hepatitis C is co-incident to his active duty service consistent with the Court's Memorandum Decision.  

During development for the Veteran's claim, the AOJ requested records from the Social Security Administration (SSA).  See July 2008 SSA records request.  SSA sent VA the Veteran's records that same month.  In an April 2008 letter, SSA informed the Veteran that they were processing his request for a hearing before an Administrative Law Judge (ALJ).  Throughout his claim, the Veteran stated that he was disabled and unable to work because of hepatitis, headaches, depression, memory loss, and hallucinations.  See February 2008 SSA reconsideration denial.  The VA electronic file does not contain any SSA records indicating that the Veteran was scheduled for a hearing or received a decision regarding his SSA claim.

Nevertheless, where the record contains factual notice to VA that a Veteran has received SSA benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  The Veteran sought disability payments from SSA because he alleged he could not work due to his hepatitis C.  Though the electronic file contains a letter showing the Veteran requested an ALJ hearing, the Board does not know if the hearing took place or if an ultimate decision was rendered in that claim.  Therefore, the Board finds that VA has been provided factual notice of potentially relevant SSA records, and therefore a remand is also required to obtain any SSA records in relation to the Veteran's SSA claims.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding records regarding his appealed SSA claim.  All obtained records should be associated with the evidentiary record to the extent possible.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After completing the above, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the October 2010 examiner, or another appropriately qualified  VA examiner, to determine the nature and etiology of the Veteran's hepatitis C.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's hepatitis C was either incurred in, or is otherwise related to, the Veteran's active duty service?

The medical professional must address the Veteran's hepatitis C claim in light of the Veteran's allegations of sharing razors and receiving air gun inoculation in service.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In addition, such statements, including the Veteran's mother's statement that the Veteran appeared to have yellow eyes and could not donate blood close to separation from service may be considered objective evidence.  

The examiner is advised that when it comes to air gun injectors, there has been one documented case of hepatitis B (HBV) transmission and despite the lack of any evidence to document transmission of hepatitis C (HCV), it is biologically possible.  See VBA Manual M21-1, III.iv.4.I.2.e (incorporating rescinded Fast Letter 04-13) (changed Jan. 11, 2017 and updated Feb. 24, 2017).  Further, a medical report linking hepatitis to air gun injectors must include a full discussion of all potential modes of transmission and, if applicable, a rationale as to why the examiner believes the air injector was the source for the hepatitis infection.  Id.  
   
The examiner should also comment on the Veteran's February 2010 private medical opinion which stated that the Veteran was "believed to have contracted [hepatitis C] via air gun delivery of vaccinations when in the military.  [The Veteran] reports that there was no cleansing of the tip when people were being inoculated.  This would be poor aseptic technique."  Additionally, the examiner should comment on the Veteran's complaints of constipation/stomach pain in service and possible accidental exposure to blood by percutaneous exposure or on mucous membranes, as the Veteran worked at a meat processing plant since leaving service.  

The examiner is also reminded that a VA progress note dated July 17, 2002 stating that the Veteran has a remote history of cocaine and heroin use has subsequently been corrected by VA and removed.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







